Citation Nr: 0326542	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  97-08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) from February 6, 
1995, to July 15, 1997.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1975 to June 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied increased disability 
ratings for the appellant's service-connected hypertension 
and lumbar disk syndrome and denied the appellant's claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.

The appellant appeared at a hearing held at the RO on 
September 6, 1996.  A transcript of that hearing has been 
associated with the record on appeal.

In a February 1997 hearing officer decision, the appellant's 
rating for hypertension was increased from a 10 percent 
rating to a 60 percent rating for hypertension with renal 
insufficiency effective from February 6, 1995, the date on 
which the appellant's current claim was filed.  That same 
decision increased the appellant's disability rating for 
lumbar spine disc syndrome from 10 percent to 40 percent 
disabling also effective from February 6, 1995.

In a July 2001 rating decision, the appellant was assigned a 
100 percent disability rating for renal insufficiency with 
hypertension, effective from July 16, 1997, to January 11, 
1998; effective January 12, 1998, the appellant was assigned 
a 100 percent disability rating for renal insufficiency with 
chronic renal failure and a separate 10 percent disability 
evaluation for hypertension.

This case was before the Board previously in October 2001, 
when the Board granted entitlement to an 80 percent rating 
for hypertension with renal insufficiency, prior to July 16, 
1997, and granted entitlement to a 60 percent rating for 
lumbar spine disk syndrome.  The issue of entitlement to an 
increased evaluation for hypertension, currently evaluated as 
10 percent disabling, and entitlement to a total rating for 
compensation purposes based on individual unemployability 
from February 6, 1995, to July 15, 1997, were remanded for 
additional development.

In a July 2002 rating decision, the RO implemented the 
Board's October 2001 decision, assigning an 80 percent rating 
for hypertension with renal insufficiency, and a 60 percent 
rating for lumbar spine disk syndrome, both effective from 
February 6, 1995.

This case was certified to the Board by the New York, New 
York, VARO. 

The issue of entitlement to an increased evaluation for 
hypertension, currently evaluated as 10 percent disabling 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  From February 6, 1995, to July 15, 1997, the appellant 
was service-connected for hypertension with renal 
insufficiency, which was rated as 80 percent disabling; 
lumbar spine disk syndrome, which was rated as 60 percent 
disabling; and degenerative joint disease of the cervical 
spine, which was rated as 10 percent disabling; the combined 
rating for the appellant's disabilities was 90 percent.

3.  For the time period from February 6, 1995, to July 15, 
1997, the appellant meets the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.  

4.  The appellant graduated from high school and has 
experience working on communications in the military.

5.  The evidence shows that the appellant's service-connected 
disabilities were of such severity as to preclude 
substantially gainful employment for the period from February 
6, 1995, to July 15, 1997.  


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability for the period from 
February 6, 1995, to July 15, 1997, have been met.  38 C.F.R. 
§§ 3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service personnel records indicate that in 
June 1993 he was discharged from the military for physical 
disability after more than 17 years of service.  His primary 
military occupational specialty (MOS) was combat signaler.  A 
physical evaluation board determined that the appellant was 
unfit to reasonably perform the duties of his rank and MOS 
because of low back pain.

In his February 1995 claim, the appellant reported that he 
had not been employed since being discharged from the 
military.  He had completed high school and had not had any 
other education or training other than his military 
background.

In a February 1995 statement, a VA physician indicated that 
the appellant was unemployable due to the degree of his back 
problem.  The physician diagnosed disabilities including 
chronic low back pain, hypertension, and chronic renal 
insufficiency.

At a September 6, 1996 hearing at the RO, the appellant 
testified that he walked with a limp.  He stated that he had 
to lean to one side because of low back pain.  He described 
the pain as constant.  He said that he had constant muscle 
spasms.  He testified that he had intermittent pain in both 
of his legs and that the pain was worse at night.  He added 
that, although he was able to lean forward, he had difficulty 
straightening his back.  Because of his back disability, he 
was unable to drive.  Regarding his hypertension, he 
explained that it was still not under control and that his 
blood pressure was consistently high.  He stated that he was 
essentially unemployable.  He took thirteen different 
medications every morning.  He explained that, although he 
had obtained a position at Wal-Mart after he left the 
military, he had been able to work there for only 
approximately one month.  He stated that he continued to seek 
employment but had not been successful.  In his efforts he 
had been assisted by VA social workers.  

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  But see Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003) (invalidating 38 C.F.R. § 3.159(b)(1)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 11-
2000 (Nov. 27, 2000) (determining that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment).  Because of the favorable nature of this 
decision, the appellant is not prejudiced by appellate 
review.  A remand or further development of this claim would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the appellant resulting from this Board decision does not 
affect the merits of his claim or his substantive rights, for 
the reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2003).

The Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 3.102 (2003).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2003).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated:

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

From February 6, 1995, to July 15, 1997, the appellant was 
service-connected for hypertension with renal insufficiency, 
which was rated as 80 percent disabling; lumbar spine disk 
syndrome, which was rated as 60 percent disabling; and 
degenerative joint disease of the cervical spine, which was 
rated as 10 percent disabling.  The combined rating for the 
appellant's disabilities was 90 percent.  38 C.F.R. § 4.25, 
Table I (2003).  Therefore, the appellant meets the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a) (2003).

In Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

The appellant graduated from high school and, other than 
apparent communications training in the military, he has had 
not other training or education.  He has not worked full time 
since being medically discharged from the service in June 
1993.  The medical evidence of record indicates that he is 
incapable of doing productive work.  A VA physician opined in 
February 1995 that the appellant was unemployable because of 
his service-connected back disability.  The severity of the 
appellant's disabilities is further demonstrated by his 90 
percent combined disability rating during the period in 
question.  In short, the preponderance of the evidences shows 
that the appellant was precluded from substantially gainful 
employment due to his service-connected disabilities.  The 
Board concludes that a total disability rating for 
compensation purposes based on individual unemployability is 
warranted under 38 C.F.R. § 4.16 for the period from February 
6, 1995, to July 15, 1997.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
for the period from February 6, 1995, to July 15, 1997, is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.


REMAND

This case is not yet ready for appellate review.  The RO has 
failed to comply with the instructions contained in the 
October 2001 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The RO has failed to obtain a current 
VA hypertension examination of the appellant.  Further, 
although VA medical records have been obtained, it is unclear 
whether the appellant has been treated elsewhere.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that the RO has tried unsuccessfully to 
contact the appellant at various addresses and that he has a 
history of being homeless; however, a March 28, 2003 report 
of contact indicates that the appellant has a current address 
in [redacted], New York.  In spite of this, subsequent 
correspondence from the RO was sent to a prior address in [redacted] 
[redacted], Connecticut.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
burden is on the Secretary to demonstrate that notice was 
sent to appellant's "latest address of record," and, in 
addition, the Secretary must show that the appellant lacked 
"adequate reason," see 38 C.F.R. § 3.158(b), or "good 
cause," 38 C.F.R. § 3.655, for failing to report for the 
scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, or the 
death of an immediate family member.  38 C.F.R. § 3.655(a) & 
(b) (2003).  Further, the Court has held that VA has a duty 
to fully inform the veteran of the consequences of his 
failure to report for a scheduled examination.  See Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  The Board wishes to 
point out that, although VA is required by statute and case 
law to assist appellants in the development of claims, 
"[t]he duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When, a 
claimant fails to report for an examination in conjunction 
with a claim for an increased rating, the claim shall be 
denied absent a showing of good cause.  38 C.F.R. § 3.655 
(2003).

Finally, during the pendency of this appeal, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (VA regulations implementing the VCAA).  See 
also Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991), overruled in part by Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Accordingly, a remand is necessary in the instant 
case for compliance with the provisions of the VCAA.  See 
38 C.F.R. § 19.9 (2003).  In order to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio v. Principi, 16 Vet. App. 
183, the veteran should be notified of the evidence and 
information for which he is responsible and that which VA is 
responsible.  See Quartuccio, 16 Vet. App. at 187.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

2.  The RO should take appropriate steps 
in order to contact the appellant and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected 
hypertension since July 1997.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
In addition, the RO should obtain copies 
of all VA treatment records of the 
appellant that are not currently in the 
claims folder.  Once obtained, all 
records must be associated with the 
claims folder.

3.  The appellant should be afforded a VA 
hypertension examination to evaluate the 
severity of the appellant's service-
connected hypertension.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  All indicated tests must be 
performed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



